Citation Nr: 1308055	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1977 to March 1978 and National Guard service between April 1978 and July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The case was remanded by the Board in January 2011 to attempt to obtain Social Security Administration records and to obtain current VA treatment records.  The records have been associated with the file.  The remand also addressed the Veteran's claim of service connection for the knees, however that claim was granted by the RO in April 2012 and is no longer before the Board.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's right hand arthritis is not causally or etiologically related to active service, was not manifested within one year of separation from service, and is not related to an injury sustained during active duty for training, or inactive duty training. 

2.  The Veteran's left shoulder arthritis is not causally or etiologically related to active service, was not manifested within one year of separation from service, and is not related to an injury sustained during active duty for training or inactive duty training.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2004, March 2006, and January 2011 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, the Veteran's own responsibilities with regard to identifying relevant evidence, the criteria for rating a disability and those governing effective dates of awards.  The Veteran has not indicated there have been any notice deficiencies.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, Social Security Administration records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of a disability of the hand and shoulder.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the right knee and a skin disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Referral of this case for an examination or to obtain a medical opinion is not indicated.  

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

With exceptions not pertinent here, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty, active duty for training (ACDUTRA) or for an injury (but not a disease) incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection - Analysis

As the facts of the shoulder and hand claims stem from the same factual backgrounds, the Board will address them together.  The Veteran has a current diagnosis of multi-joint arthralgias with at least one diagnosis of arthritis for both the right hand and left shoulder.  

The Veteran's December 1976 enlistment report of medical examination showed a clinically normal musculoskeletal system and upper extremities.  The Veteran noted no painful or trick shoulder, arthritis, rheumatism, or bursitis, and no bone, joint, or other deformity.  A February 1978 report of medical history also showed no painful or trick shoulder, arthritis, rheumatism, or bursitis, and no bone, joint, or other deformity.  The corresponding report of medical examination showed a clinically normal musculoskeletal system and upper extremities.  The remainder of the Veteran's active service treatment records are silent regarding any complaints, treatment, or diagnosis of a right hand or left shoulder disability, and the evidence does not show that the Veteran was diagnosed with arthritis of the right hand or left shoulder within one year following his separation from service, as would permit presumptive service connection under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's September 14, 2003 National Guard report of medical history notes no painful shoulder, arthritis, rheumatism, bursitis, impaired use of hands, or swollen or painful joints.  The corresponding report of medical examination showed a clinically normal musculoskeletal system, with normal upper extremities.  However, a September 22, 2003 medical examination conducted in a private facility, noted pain of the left shoulder and right hand beginning one month prior.  The examiner noted no physical evidence of osteoarthritis or rheumatoid arthritis, but diagnosed the Veteran with osteoarthritis of the hand and shoulder pain (arthralgia).  

The Veteran indicated during a June 2009 RO hearing that his shoulder and hand pain began around 1999 or 2000.  The Veteran's treatment records include a May 2005 VA record indicating onset of arthritis five to six years prior.  

The Veteran asserts that his right hand and left shoulder disability is due to his serving in wire and cable construction during his years in the National Guard.  During weekend drills, the Veteran would hook up the cables in a harness and climb up the cable poles.  

The Board finds that the weight of the evidence is against a finding of service connection related to active duty or ACDUTRA/INACDUTRA.  There is no evidence of the claimed disabilities on active duty, and the Veteran does not appear to make this contention.  Rather, he essentially asserts that his disability is related to his duties performed serving in the National Guard.  He has not indicated he suffered any disease or injury during any period of ACDUTRA or INACDUTRA, but simply appears to believe the activities he performed on those day he was on ACDUTRA and INACDUTRA produced the claimed disabilities.  

There is nothing more than the Veteran's conclusory statements regarding causation to support this theory of entitlement.  Significantly, this contention does not account for the manner in which the Veteran used his hands and shoulder when not on ACDUTRA or INACDUTRA, and in any event, he is not shown to possess any expertise as might permit him to competently opine on this subject.  Therefore, this contention is not probative for purposes of establishing entitlement to the benefit sought, nor is it even sufficient to trigger the duty to obtain a medical opinion.  Thus, with no probative evidence of a disease or injury from service to which current disability may be related, a basis upon which to establish service connection has not been presented and the appeal is denied.  

As the preponderance of the evidence is against the claims for service connection for a right hand and left shoulder disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a left shoulder disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


